Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered June 20, 2006, convicting him of robbeiy in the second degree, upon a plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the County Court, Dutchess County, for further proceedings.
The plea minutes do not reveal whether the defendant was informed, prior to entering his plea, that his sentence would necessarily include a period of postrelease supervision. There*587fore, as the People correctly concede, the plea must be vacated (see People v Louree, 8 NY3d 541 [2007]; People v Catu, 4 NY3d 242 [2005]). Skelos, J.P., Miller, Carni and Chambers, JJ., concur.